 

Exhibit 10.6

 

 

PLEDGE AND SECURITY AGREEMENT

PLEDGE AND SECURITY AGREEMENT, dated as of November 9, 2005 (as amended,
supplemented or modified from time to time, this “Agreement”), made by MARVEL
ENTERTAINMENT, INC. (referred to herein as “Borrower” or a “Grantor”) and MARVEL
CHARACTERS, INC. (referred to herein as a “Grantor” and collectively, with the
Borrower, as “Grantors”) in favor of HSBC BANK USA, NATIONAL ASSOCIATION
(“Secured Party”).

RECITALS

 

Pursuant to the Credit Agreement dated as of the date hereof (as amended,
supplemented or modified from time to time, the “Credit Agreement” capitalized
terms used but not defined herein shall have the meanings given such terms in
the Credit Agreement) by and among Grantors and Secured Party, Secured Party has
agreed to make the Loans to and Issue Letters of Credit for the account of
Borrower. In order to induce Secured Party to make the Loans and Issue the
Letters of Credit, Grantors have agreed to grant a continuing Lien on the
Collateral to secure the Obligations (as hereinafter defined). Accordingly,
Grantors hereby agree as follows:

 

1.

Security Interest.

(a)           Grant of Security. As security for the Obligations (as hereinafter
defined), each Grantor hereby delivers, assigns, pledges, sets over and grants
to Secured Party a first priority security interest in, all of its right, title
and interest, whether now existing or hereafter arising or acquired, in and to
any and all items of its personal property described on Exhibit A hereto which
is executed by an authorized person of such Grantor, together with all
substitutions and replacements thereof and any products and proceeds thereof
including any which are described on a supplement hereto in substantially the
form of Exhibit B hereto (the “Collateral”).

(b)           Security for Obligations. This Agreement secures the payment of
all now existing or hereafter arising obligations of Grantors to Secured Party,
whether primary or secondary, direct or indirect, absolute or contingent, joint
or several, secured or unsecured, due or not, liquidated or unliquidated,
arising by operation of law or otherwise under the Credit Agreement or any other
Credit Document (as defined in the Credit Agreement) including the Guaranty,
whether for principal, interest, fees, expenses or otherwise, together with all
costs of collection or enforcement, including, without limitation, reasonable
attorneys’ fees incurred in any collection efforts or in any action or
proceeding (all such obligations being the “Obligations”).

(c)           Grantor Remains Liable. This Agreement shall not affect Grantors’
liability to perform all of its duties and obligations under the transactions
giving rise to the Obligations. The exercise by Secured Party of any of the
rights hereunder shall not release Grantors from any of its duties or
obligations under the transactions giving rise to the Obligations, which shall
remain unchanged as if this Agreement had not been executed. Secured Party shall
not have any obligation or liability under the transactions giving rise to the
Obligations by reason of this Agreement, nor shall Secured Party be obligated to
perform any of the obligations or duties of Grantors thereunder or to take any
action to collect or enforce any claim for payment assigned hereunder.

(d)           Supplement. From time to time Grantors may deliver, assign,
pledge, set over and grant to Secured Party a first priority security interest
in any additional items of personal property by delivering on a supplement
hereto in substantially the form of Exhibit B hereto listing such items;
thereafter, all such items of personal property shall be “Collateral”
hereinafter and subject to the terms of this Agreement.

 

 


--------------------------------------------------------------------------------

 

(e)           Continuing Agreement. This Agreement shall create a continuing
security interest in the Collateral and shall remain in full force and effect
until payment in full of the Obligations.

2.            Title; Liens and Encumbrances. Each Grantor represents and
warrants that it is (or to the extent that this Agreement states that the
Collateral is to be acquired after the date hereof, will be) the record and
beneficial owner of, having (or to the extent that this Agreement states that
the Collateral is to be acquired after the date hereof, will have) good and
marketable title to, the Collateral pledged by it hereunder, free of any and all
Liens or options in favor of, or claims of, any other person, except the Liens
created by this Agreement and each Grantor will promptly notify Secured Party of
any such other Lien or claim made or asserted against the Collateral and will
defend the Collateral against any such Lien or other claim.

3.            State of Organization or Residence; Legal Name. Each Grantor
represents, warrants and covenants to Secured Party as follows:

(a)           Such Grantor’s state of organization is set forth on Schedule I to
the Credit Agreement. Such Grantor shall promptly notify Secured Party of any
change in the foregoing representation.

(b)           Such Grantor’s registered or legal name is as set forth on
Schedule I to the Credit Agreement. Such Grantor currently uses, and during the
last five years has used, no other names including business or trade names,
except as set forth on Schedule II to the Credit Agreement. Such Grantor shall
not change such name without providing Secured Party 30 days prior written
notice.

(c)           Such Grantor’s organizational identification number is as set
forth on Schedule II to the Credit Agreement. Such Grantor currently uses, and
during the last five years has used, no other organizational identification
numbers including any used by predecessors to such Grantor, except as set forth
on Schedule II to the Credit Agreement. Such Grantor shall not change such
organizational identification number without providing Secured Party 30 days
prior written notice.

(d)           The grant of the security interest in the Collateral, combined
with the filing of financing statements, the execution of control agreements,
the execution of Assignments, and/or possession of the Collateral, each as
appropriate, is effective to vest in Secured Party a valid and perfected first
priority security interest, superior to the rights of any person in and to the
Collateral as set forth herein.

4.            Perfection of Security Interest. Each Grantor authorizes Secured
Party to file all such financing statements and amendments thereto pursuant to
the Uniform Commercial Code as in effect in the State of New York as it may be
amended, supplemented or modified from time to time (the “UCC”) or other notices
appropriate under applicable law, as Secured Party may require, each in form
satisfactory to Secured Party. Secured Party may transfer, withdraw or redeem
any funds or other property in each deposit account or securities account
constituting Collateral without further consent by Grantors; provided that
Secured Party will not exercise any of such rights other than during an Event of
Default. Grantors also shall pay all filing or recording costs with respect
thereto, and all costs of filing or recording this Agreement or any other
agreement or document executed and delivered pursuant hereto or to the
Obligations (including the cost of all federal, state or local mortgage,
documentary, stamp or other taxes), in each case, in all public offices where
filing or recording is deemed by Secured Party to be necessary or desirable.
Each Grantor authorizes Secured Party to take all other action which Secured
Party may deem necessary or desirable to perfect or otherwise protect the Liens
created hereunder and to obtain the benefits of this Agreement.

 

2

 

 


--------------------------------------------------------------------------------

 

5.            Covenants Relating to Collateral. Until the Obligations shall have
been paid in full, all Letters of Credit Undrawn Amounts have been cash
collateralized in accordance with the Credit Agreement, and the Credit Agreement
shall have terminated, each Grantor covenants and agrees that if such Grantor
shall become entitled to receive or shall receive any certificate (including,
without limitation, any certificate representing a dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), option or rights in
respect of the Collateral consisting of securities, whether in addition to, in
substitution of, as a conversion of, or in exchange for, any shares of the
Collateral consisting of securities, or otherwise in respect thereof, such
Grantor shall accept the same as the agent of Secured Party, hold the same in
trust for Secured Party and deliver the same forthwith to Secured Party in the
exact form received, duly indorsed by such Grantor to Secured Party, if
required, together with an undated assignment covering such certificate duly
executed in blank by Grantor and with, if Secured Party so requests, signature
guaranteed, to be held by Secured Party, subject to the terms thereof, as
additional collateral security for the Obligations. If any of the foregoing
property so distributed in respect of the Collateral consisting of securities
shall be received by any Grantor, such Grantor shall, until such property is
paid or delivered to Secured Party, hold such property in trust for Secured
Party, segregated from other funds or property of such Grantor, as additional
collateral security for the Obligations.

 

6.

Collections; Other Rights.

(a)           Except as provided herein, Grantors may receive all cash interest,
dividends and distributions paid in respect of the Collateral consisting of
securities, and to exercise all voting rights with respect to the Collateral
consisting of securities; provided, however, that no vote shall be cast or right
exercised or other action taken which, in Secured Party’s reasonable judgment,
would impair the Collateral or which would be inconsistent with or result in any
violation of any provision of this Agreement or any other Credit Document.

(b)           All of the foregoing amounts set forth in paragraph (a) of this
Section 6 so collected after the occurrence of and during the continuation of an
Event of Default shall be held in trust by Grantors for and as the property of
Secured Party, and shall not be commingled with other funds, money or property
of Grantors.

(c)           After the occurrence and during the continuation of an Event of
Default, each Grantor will immediately upon receipt of all such checks, cash or
other remittances constituting part of the Collateral or in payment for any
Collateral sold, transferred, leased or otherwise disposed of, deliver any such
items to Secured Party accompanied by a remittance report in form supplied or
approved by Secured Party. Each Grantor shall deliver such items received by it
in the same form received, endorsed or otherwise assigned by the applicable
Grantor where necessary to permit collection of such items.

7.            Events of Default. The occurrence of any one or more Events of
Default by any Obligor under the Credit Agreement shall constitute an event of
default (“Event of Default”) under this Agreement.

7A.         Registration Rights. If after the occurrence and during the
continuance of an Event of Default, in the opinion of the Lender it is necessary
or advisable to have the Pledged Securities, or any portion thereof to be
registered under the provisions of the Securities Act of 1933 (the “Securities
Act”), the relevant Grantor shall cause (or, in the case of an issuer that is
not a Subsidiary of the Borrower, use its best efforts in accordance with the
instructions of the Lender to cause) the issuer thereof to (i) execute and
deliver, and cause the directors and officers of such issuer to execute and
deliver, all such instruments and documents, and do or cause to be done all such
other acts as may be, in the opinion of the Lender, necessary or advisable to
register the Pledged Securities, or that portion thereof to be sold,

 

3

 

 


--------------------------------------------------------------------------------

 

under the provisions of the Securities Act, (ii) use its best efforts to cause
the registration statement relating thereto to become effective and to remain
effective for a period of one year from the date of the first public offering of
the Pledged Securities, or that portion thereof to be sold, (iii) make all
amendments thereto or to the related prospectus that, in the opinion of the
Lender, are necessary or advisable, all in conformity with the requirements of
the Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto and (iv) comply with the provisions of the
securities or “Blue Sky” laws of any jurisdiction that the Lender shall
designate and to make available to its security holders, as soon as practicable,
an earnings statement (which need not be audited) satisfying the provisions of
Section 11 (a) of the Securities Act. Each Grantor recognizes that the Lender
may be unable to effect a public sale of any Pledged Securities by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise or may determine that a public sale is
impracticable or not commercially reasonable and, accordingly, may resort to one
or more private sales thereof to a restricted group of purchasers that shall be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof. Each Grantor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner. The
Lender shall be under no obligation to delay a sale of any Pledged Securities
for the period of time necessary to permit the issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such issuer would agree to do so. Each Grantor further
agrees that a breach of any covenant contained in this Section 7A will cause
irreparable injury to the Lender, that the Lender has no adequate remedy at law
in respect of such breach and, as a consequence, that each and every covenant
contained in this Section 7A shall be specifically enforceable against such
Grantor, and such Grantor hereby waives and agrees not to assert any defense
against an action for specific performance of such covenants except for a
defense that no Event of Default is continuing under the Credit Agreement. If
any Grantor fails to perform or comply with any of the agreements contained in
this Section 7A herein, the Lender, at its option, but without any obligation so
to do, may perform or comply, or otherwise cause performance or compliance, with
the agreements contained in this Section 7A. The Lender shall pay all reasonable
costs and expenses incurred by the Borrower, including but not limited to fees
and disbursements of counsel for the Borrower, in connection with the
registration of the Pledged Securities as contemplated by this Section 7A.

 

 

8.

Rights and Remedies.

(a)           In the event of the occurrence and continuation of any Event of
Default:  (i) Secured Party may exercise exclusive control over the Collateral;
(ii) Secured Party shall have the right, with or without (to the extent
permitted by applicable law) notice to any Grantor, as to any or all of the
Collateral, by any available judicial procedure or without judicial process, to
take possession of the Collateral and without liability for trespass to enter
any premises where the Collateral may be located for the purpose of taking
possession of or removing the Collateral, and generally to exercise any and all
rights afforded to a secured party under the UCC or other applicable law;
(iii) Secured Party shall have the right to sell, lease, or otherwise dispose of
all or any part of the Collateral, whether in its then condition or after
further preparation or processing, either at public or private sale or at any
broker’s board, in lots or in bulk, for cash or for credit, with or without
warranties or representations, and upon such terms and conditions, all as
Secured Party in its sole discretion may deem advisable; (iv) at Secured Party’s
request, Grantors shall assemble the Collateral and make it available to Secured
Party at places which Secured Party shall select, whether at Grantors’ premises
or elsewhere, and make available to Secured Party, without rent, all of
Grantors’ premises and facilities for the purpose of Secured Party’s taking
possession of, removing or putting the Collateral in saleable or disposable
form; (v) Secured Party shall have the right to receive any and all cash
interest, dividends, distributions, payments or other proceeds paid in respect
of the Collateral and make application thereof to the Obligations in such order
as

 

4

 

 


--------------------------------------------------------------------------------

 

Secured Party may determine; and (vi) any or all of the Collateral may be
registered in the name of Secured Party or its nominee and they may thereafter
exercise (x) all voting, corporate and other rights pertaining to such
Collateral and (y) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Collateral as if
it were the absolute owner thereof (including, without limitation, the right to
exchange at its discretion any and all securities or securities entitlements
upon any merger, consolidation, reorganization, recapitalization or other
fundamental change, or upon the exercise of Grantors or Secured Party of any
right, privilege or option pertaining to such securities or securities
entitlements, and in connection therewith, the right to deposit and deliver any
and all of the securities or securities entitlements with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as Secured Party may determine), all without liability except to
account for property actually received by it, but Secured Party shall have no
duty to any Grantor to exercise any such right, privilege or option and shall
not be responsible for any failure to do so or delay in so doing.

(b)           Any such sale, lease or other disposition of Collateral may be
made without demand for performance or any notice of advertisement whatsoever
except that where an applicable statute requires reasonable notice of sale or
other disposition, each Grantor agrees that the sending of five days notice by
ordinary mail, postage prepaid, to such Grantor of the place and time of any
public sale or of the time at which any private sale or other intended
disposition is to be made, shall be deemed reasonable notice thereof.
Notwithstanding the foregoing, if any of the Collateral may be materially
diminished in value during such five-day period, Secured Party shall provide
Grantors with such shorter notice as it deems reasonable under the
circumstances.

(c)           The proceeds of any such sale, lease or other disposition of the
Collateral shall be applied first to the expenses of retaking, holding, storing,
processing and preparing for sale, selling, and the like, and to the reasonable
attorneys’ fees and legal expenses incurred by Secured Party, and then to
satisfaction of the Obligations (in any order as Secured Party may decide in its
sole discretion), to the payment of any other amounts required by applicable
law, and then to the Borrower. If, upon the sale, lease or other disposition of
the Collateral, the proceeds thereof are insufficient to pay all amounts to
which Secured Party is legally entitled, Borrower will be liable for the
deficiency, together with interest thereon, at the rate prescribed in the
agreements giving rise to the Obligations, and the reasonable fees of any
attorneys employed by Secured Party to collect such deficiency. To the extent
permitted by applicable law, each Grantor waives all claims, damages and demands
against Secured Party arising out of the repossession, removal, retention or
sale of the Collateral.

9.            Power of Attorney. Each Grantor authorizes Secured Party and does
hereby make, constitute and appoint Secured Party, and any officer or agent of
Secured Party, with full power of substitution, as such Grantor’s true and
lawful attorney-in-fact, with power, in its own name or in the name of such
Grantor:  (i) to endorse any notes, checks, drafts, money orders, or other
instruments of payment (including payments payable under or in respect of any
policy of insurance) in respect of the Collateral that may come into possession
of Secured Party; (ii) to pay or discharge any taxes, liens, security interest
or other encumbrances at any time levied or placed on or threatened against the
Collateral; (iii) to demand, collect, receipt for, compromise, settle and sue
for monies due in respect of the Collateral; (iv) to take actions as provided in
the penultimate sentence of Section 7A; (v) to exercise all membership rights,
powers and privileges in connection with the Collateral to the same extent as
such Grantor is entitled to exercise such rights, powers and privileges; and
(vi) generally to do all acts and things which Secured Party deems necessary to
protect, preserve and realize upon the Collateral and Secured Party’s security
interest therein. Each Grantor hereby approves and ratifies all acts of said
attorney or designee, who shall not be liable for any acts of commission or
omission, nor for any error or judgment or mistake of fact or law except for its
own gross negligence or willful misconduct. This power of attorney shall be
irrevocable for the term of this Agreement and thereafter as long as any of the

 

5

 

 


--------------------------------------------------------------------------------

 

Obligations shall be outstanding. Secured Party may exercise this power of
attorney only after the occurrence and during the continuance of an Event of
Default.

10.          Notices. Notices shall be given in the manner, to the addresses and
with the effect provided in Section 7.1 of the Credit Agreement.

11.          Other Security. To the extent that the Obligations are now or
hereafter secured by property other than the Collateral or by the guarantee,
endorsement or property of any other Person, then Secured Party shall have the
right in its sole discretion to pursue, relinquish, subordinate, modify or take
any other action with respect thereto, without in any way modifying or affecting
any of Secured Party’s rights and remedies hereunder.

 

12.

No Waiver; Rights Cumulative.

(a)           No course of dealing between any Grantor and Secured Party, or
Secured Party’s failure to exercise or delay in exercising any right, power or
privilege hereunder shall operate as a waiver thereof. Any single or partial
exercise of any right, power or privilege hereunder shall not preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege.

(b)           All of Secured Party’s rights and remedies with respect to the
Collateral, whether established hereby or by any other agreements, instruments
or documents or by law, shall be cumulative and may be exercised singly or
concurrently.

13.          Limitation on Secured Party’s Duty in Respect of Collateral.
Secured Party shall not have any duty as to any Collateral in its possession or
control or in the possession or control of any agent or nominee of it or any
income thereon or as to the preservation of rights against prior parties or any
other rights pertaining thereto, except that Secured Party shall use reasonable
care with respect to the Collateral in its possession or under its control.

14.          Amendments, Etc. No amendment or waiver of any provision of this
Agreement nor consent to any departure by Secured Party therefrom shall in any
event be effective unless the same shall be in writing, approved by Secured
Party and signed by Secured Party, and then any such waiver or consent shall
only be effective in the specific instance and for the specific purpose for
which given.

15.          Successors and Assigns. This Agreement and all obligations of
Grantors and Secured Party hereunder shall be binding upon the successors and
assigns of Grantors and Secured Party, as applicable, and shall, together with
the rights and remedies of Secured Party hereunder, inure to the benefit of
Secured Party and their respective successors and assigns.

16.          No Partnership. The relationship between Secured Party and Grantors
shall be only of creditor-debtor and no relationship of agency, partner or
joint- or co-venturer shall be created by or inferred from this Agreement or the
other Credit Documents. Grantors shall indemnify, defend, and save Secured Party
harmless from any and all claims asserted against Secured Party as being the
agent, partner, or joint-venturer of Grantors.

17.          Entire Agreement. This Agreement embodies the entire agreement and
understanding between Grantors and Secured Party with respect to its subject
matter and supersedes all prior conflicting or inconsistent agreements, consents
and understandings relating to such subject matter. Each Grantor acknowledges
and agrees that there is no oral agreement between any Grantor and Secured Party
which has not been incorporated in this Agreement.

 

6

 

 


--------------------------------------------------------------------------------

 

18.          Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

19.          Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without effecting the validity, legality and enforceability of the remaining
provisions thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

20.

Governing Law; Jurisdiction; Consent to Service of Process.

(a)           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, except to the extent the UCC provides
for the application of the law of another state.

(b)           EACH GRANTOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
FEDERAL OR STATE COURT IN THE STATE OF NEW YORK IN ANY ACTION, SUIT OR
PROCEEDING BROUGHT AGAINST IT AND RELATED TO OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND CONSENTS TO THE
PLACING OF VENUE IN NEW YORK COUNTY OR OTHER COUNTY PERMITTED BY LAW. TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH GRANTOR HEREBY WAIVES AND AGREES NOT TO
ASSERT BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR
PROCEEDING ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
SUCH COURTS, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT
FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER, OR THAT
THIS AGREEMENT OR INSTRUMENT REFERRED TO HEREIN MAY NOT BE LITIGATED IN OR BY
SUCH COURTS. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH GRANTOR AGREES NOT
TO SEEK AND HEREBY WAIVES THE RIGHT TO ANY REVIEW OF THE JUDGMENT OF ANY SUCH
COURT BY ANY COURT OF ANY OTHER NATION OR JURISDICTION WHICH MAY BE CALLED UPON
TO GRANT AN ENFORCEMENT OF SUCH JUDGMENT. EXCEPT AS PROHIBITED BY LAW, EACH
GRANTOR HEREBY WAIVES ANY RIGHT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT.

(c)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 7.1 of the Credit
Agreement. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

21.          Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

22.          Joint and Several Obligations. All Obligations, agreements and
liabilities of Grantors under this Agreement shall be joint and several.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7

 

 


--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned party has executed this Agreement to be
effective for all purposes as of the date above first written.

 

MARVEL ENTERTAINMENT, INC.

 

 

MARVEL ENTERTAINMENT, INC.

 

 

By /s/ Kenneth P. West

      Name  Kenneth P. West

      Title:  Executive Vice President and
      Chief Financial Officer

 

 

Notice Address for The Borrower:

 

ADDITIONAL OBLIGOR(S):

 

MARVEL CHARACTERS, INC.

 

 

By /s/ Kenneth P. West

      Name  Kenneth P. West

      Title:  Treasurer

 

 

8

 

 


--------------------------------------------------------------------------------

 

EXHIBIT A

 

This Exhibit A to the Pledge and Security Agreement, dated as of November 9,
2005 (as amended, supplemented or modified from time to time, the “Pledge
Agreement”), made by Marvel Entertainment, Inc. and Marvel Characters, Inc.
(“Grantors”) in favor of HSBC Bank USA, National Association (the “Secured
Party”) describes the Collateral granted by each Grantor to Secured Party
pursuant to the Pledge Agreement. “UCC” means the Uniform Commercial Code as in
effect in the State of New York as the UCC may be amended, supplemented or
modified from time to time. Any reference to any agreement, instrument or
document shall be construed as referring to such agreement, instrument or
document, as amended, supplemented or modified from time to time. The Collateral
shall be all of each Grantor’s right, title and interest, whether now existing
or hereafter arising or acquired, in and to any and all of the following items
of personal property of such Grantor:

1.            Account No. 550-09500 maintained at HSBC Securities (USA) Inc. at
452 Fifth Avenue, New York, New York 10018 (which constitutes a “Security
Account” under the UCC).

2.            All of the common stock of Marvel Entertainment, Inc. owned by the
Borrower that has been repurchased by Marvel Entertainment, Inc. after the
Closing Date.

 

3.

All of each Grantor’s Accounts (as defined in the UCC).

4.            All of each Grantor’s right, title and interest in and to the
Master Toy License, including (a) all rights of each Grantor to receive moneys
and other property or assets due and to become due under or pursuant to the
Master Toy License (such rights being subject to the rights of motion picture
studios to share in certain license streams generated by the Master Toy
License), (b) all claims of each Grantor for damages arising out of or for
breach of or default under the Master Toy License, (c) all rights of each
Grantor to receive moneys and other proceeds due and to become due pursuant to
any indemnity, costs and expenses provision or guaranty under the Master Toy
License, (d) the right of each Grantor to terminate the Master Toy License, to
perform thereunder and to compel performance and otherwise exercise all rights
and remedies thereunder, and (e) all accounts and general intangibles relating
to or arising in connection with or out of the Master Toy License.

5              To the extent not included in the foregoing, all books, records,
writings, data bases, information and other property relating to, used or useful
in connection with, or evidencing, embodying, incorporating or referring to any
of the foregoing, and all Proceeds (as defined in the UCC), products, offspring,
rents, issues, profits and returns of and from any of the foregoing.

 

 

 

 


--------------------------------------------------------------------------------

 

The undersigned has executed this Exhibit A as of the date first written above.

 

MARVEL ENTERTAINMENT, INC.

 

 

By /s/ Kenneth P. West

      Name  Kenneth P. West

      Title:  Executive Vice President and
      Chief Financial Officer

 

 

MARVEL CHARACTERS, INC.

 

 

By /s/ Kenneth P. West

      Name  Kenneth P. West

      Title:  Treasurer

 

 

- 2 -

 

 



--------------------------------------------------------------------------------

 

EXHIBIT B

 

SUPPLEMENT NO. _______ dated as of _____________, 200_ (this “Supplement”) to
Pledge and Security Agreement dated as of November ___, 2005 (as amended,
supplemented or modified from time to time, the “Pledge Agreement”) made by
Marvel Entertainment, Inc. (the “Grantor”) in favor of HSBC Bank USA, National
Association (the “Secured Party”).

As security for the Obligations (as defined in the Pledge Agreement), Grantor
hereby delivers, assigns, pledges, sets over and grants to Secured Party a first
priority security interest in, all of each Grantors’ right, title and interest,
whether now existing or hereafter arising or acquired, in and to any and all
items of personal property of each Grantor described below together with all
substitutions and replacements thereof and any products and proceeds thereof:

[describe collateral]

Exhibit A to the Pledge Agreement executed by each Grantor shall be deemed
amended to include all of the foregoing items of personal property and such
items shall be “Collateral” as defined in the Pledge Agreement and subject to
the terms of the Pledge Agreement.

This Supplement shall be governed by and construed in accordance with the laws
of the State of New York.

IN WITNESS WHEREOF, the undersigned parties have executed this Supplement to be
effective for all purposes as of the date above first written.

GRANTORS:

 

MARVEL ENTERTAINMENT, INC.

 

 

By_________________________________

 

Name:

 

Title:

 

 

MARVEL CHARACTERS, INC.

 

 

By_________________________________

 

Name:

 

Title:

 

 

 

 

 

 

 